COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
 JOSE A. ALICEA,                                                 No. 08-19-00149-CV
                                               §
                              Appellant,                           Appeal from the
                                               §
 V.                                                              327th District Court
                                               §
 CURIE BUILDING, LLC,                                          of El Paso County, Texas
                                               §
                              Appellee.                          (TC# 2018DCV1765)
                                          §
                                      JUDGMENT

       The Court has considered this cause on Appellant’s unopposed motion to dismiss the

appeal and concludes the motion should be granted and appeal should be dismissed, in accordance

with the opinion of the Court. We therefore dismiss the appeal. Costs of this appeal are taxed

against Appellant.   See TEX.R.APP.P. 42.1(d).      This decision shall be certified below for

observance.


       IT IS SO ORDERED THIS 15TH DAY OF JULY, 2019.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.